Citation Nr: 0828343	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-43 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served from February 1968 to February 1970, with 
additional service in the Army National Guard.  His active 
duty encompassed combat service in the Republic of Vietnam, 
and his decorations included the Combat Infantryman Badge.  
The appellant is the veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the appellant's claim for service 
connection for the cause of the veteran's death.  

In February 2008, the Board remanded this case to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange during service.

2.  The veteran died on April [redacted], 2001, due to a malignant 
brain tumor (glioblastoma).  

3.  The malignant brain tumor that caused the veteran's death 
was first manifested many years after service and is not 
related to disease or injury in service, including his 
exposure to herbicides, such as Agent Orange.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

In this case, the RO sent to the appellant a VCAA notice 
letter in April 2003 that addressed the notice elements noted 
by the United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
That letter, however, did not include an explanation of the 
information and evidence needed to substantiate a DIC claim 
for both service-connected and nonservice connected 
conditions as required by Hupp.  In response to the Board's 
remand, the appellant was sent a second VCAA letter in March 
2008 that was tailored to her claim for service connection 
for the cause of the veteran's death and complied with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159.  

The Board acknowledges that the RO sent VCAA notice letters 
on multiple occasions and that the letter notifying the 
appellant of how to substantiate her DIC claim was issued 
after the initial May 2003 rating decision.  However, the 
Board finds that any defect with respect to the content and 
timing of the notice requirement is harmless error.  The 
Board notes that the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice does not nullify the rating action upon which 
this appeal is based and the Board specifically finds that 
the appellant was not prejudiced by the post-decision notice 
because she was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim.  

The Board further finds that the initial notice error did not 
affect the essential fairness of the adjudication because the 
appellant was clearly aware of the evidence and information 
required to substantiate a DIC claim and specifically argued 
that complications of the veteran's exposure to herbicides in 
Vietnam ultimately caused his death.  Thus, she has 
demonstrated actual knowledge and therefore proceeding with 
the appeals presently does not therefore inure to the 
appellant's prejudice.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby). 

For the foregoing reasons, the Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and satisfied the 
duty prior to the final adjudication in the June 2008 
supplemental statement of the case.  

As to VA's duty to assist, the Board notes that pertinent 
records from relevant sources identified by the appellant, 
and for which she authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder the veteran's service treatment records and 
post-service treatment records.

The Board acknowledges that the appellant has not been 
provided with a VA medical opinion.  In this case, however, 
there is no objective medical evidence, only lay statements, 
that identify any association between events during service, 
namely herbicide exposure in Vietnam, and the veteran's cause 
of death, identified as a malignant brain tumor.  Contentions 
by the appellant or additional lay persons are an 
insufficient basis for a medical opinion to be obtained 
because a brain tumor is not the type of problem that is 
capable of lay observation and instead requires medical 
training.  See 38 C.F.R. § 3.159(a)(1) (2007).  Thus, under 
the circumstances, there is no basis for obtaining a VA 
opinion for the appellant's claim for service connection for 
the veteran's cause of death on appeal.  

In addition, the Board sent notice to the appellant in March 
2008 requesting that she submit competent medical evidence in 
support of her DIC claim.  The appellant did not provide the 
requested information.  Her representative sent a response 
letter dated in April 2008 indicating that the appellant had 
no further information or evidence to submit.  Accordingly, 
no further development is warranted.  

Furthermore, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional available evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Service Connection for Cause of Death

When a veteran dies from a service-connected disability, his 
surviving spouse, children and parents are entitled to 
dependency and indemnity compensation.  38 U.S.C.A. § 1310.  
To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection 
may be granted on a presumptive basis for certain chronic 
diseases, including malignant brain tumors, if they are shown 
to be manifest to a degree of 10 percent or more within one 
year following the veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

A veteran may be entitled to a presumption of service 
connection if he or she is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide agents 
and meets certain other requirements.  See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309.  Specifically, a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  A veteran who served in the Republic of Vietnam 
shall be presumed to have been exposed to herbicide.  38 
U.S.C.A. § 1116.  In this case, the veteran's service 
personnel records indicate that he served in the Republic of 
Vietnam during active service and is therefore presumed to 
have been exposed to herbicides.

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2007), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
The veteran's malignant brain tumor, however, is not among 
these diseases or disorders.  38 C.F.R. §§ 3.307(a)(6)(iii); 
3.307(d), 3.309(e) (2007).  The availability of presumptive 
service connection for a disability based on exposure to 
herbicides, however, does not preclude an appellant from 
establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

The veteran died on April [redacted], 2001.  An April 2001 death 
certificate lists his cause of death as a glioblastoma, a 
type of malignant brain tumor.  No other principal or 
contributory cause of death is specified.  At the time of his 
death, the veteran was not service-connected for a brain 
tumor or for any other disabilities.  

The record before the Board contains service treatment 
records and post-service treatment records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the veteran's 
cause of death.

The veteran's service treatment records are negative for any 
complaints, diagnoses, or treatment of brain tumors or 
related problems.  On examination prior to his separation 
from service in January 1970, the veteran did not report any 
history of tumors, growths, cysts, or cancers, and clinical 
evaluation at that time did not reveal any abnormalities.  

The first evidence of record showing complaints, diagnoses, 
or treatment of a brain tumor is dated in February 2000.  At 
that time, the veteran sought treatment at a private hospital 
after experiencing episodes of forgetfulness and confusion, 
accompanied by difficulty moving his left upper extremity.  
Diagnostic testing by CT scan and Magnetic Resonance Imaging 
revealed a large mass in the right frontoparietal area of the 
brain, which was subsequently diagnosed as a glioblastoma.  
The record thereafter shows that the veteran underwent 
surgery, radiation, and chemotherapy to treat his malignant 
brain tumor.  However, those treatment efforts proved 
unsuccessful and the veteran succumbed to the disease roughly 
14 months after his initial diagnosis.  Significantly, none 
of the medical providers who treated the veteran for 
glioblastoma indicated that it was in any way related to his 
period of military service.

The veteran's post-service medical records are negative for 
any diagnosis of brain tumors or related symptomatology 
within one year of separation from active duty.  
Specifically, the post-service medical records show that a 
brain tumor was not diagnosed until approximately three 
decades after the veteran left service.  In view of the 
lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

In addition, although the veteran served in the Republic of 
Vietnam while on active duty, presumptive service connection 
is not available under 38 C.F.R. § 3.309(e) for this disease.  
In this regard, the Board notes that the Secretary recently 
reiterated that there is no positive association between 
exposure to herbicides and any condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  Thus, in the absence of any medical evidence linking 
brain cancer to service, service connection is not otherwise 
warranted for this claimed disability.  Stefl.

The Board has considered the appellant's assertions that the 
brain tumor that resulted in the veteran's death was caused 
by his exposure to herbicides during service.  As noted 
above, the record establishes that the veteran was exposed to 
herbicides while serving in Vietnam.  However, the only 
evidence that links the veteran's cause of death to that 
herbicide exposure is the appellant's firm belief that it is 
so.  Although the Board does not question the sincerity of 
her belief, as a lay person, she cannot provide the competent 
medical evidence necessary to establish a connection between 
the veteran's death and his exposure to herbicides during 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
lay person is not competent to give evidence of matters that 
require medical knowledge); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions). 

In sum, the evidence demonstrates that the veteran's fatal 
glioblastoma, the only disease listed as a cause of the 
veteran's death, developed many years after service and was 
not caused by any incident of service.  There is no competent 
medical evidence which relates the veteran's cause of death 
to his service.  Thus, there is no basis for service 
connection for the cause of the veteran's death.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In closing, the Board notes that in reaching this 
determination, it is sympathetic to the appellant's claim and 
does not wish in any way to diminish the veteran's valorous 
and highly-decorated combat service in Vietnam, for which he 
was awarded the Combat Infantryman Badge.  The Board, 
however, is precluded from granting the claims on an 
equitable basis and instead is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104(c) (West 
2007). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


